Appeal from order, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), entered December 4, 2001, which granted petitioner’s motion for reargument of an order, same court and Justice, entered on or about October 17, 2001, denying petitioner’s application for a writ of habeas corpus and dismissing the petition, and, upon reargument, adhered to its prior order, unanimously dismissed, without costs.
Since petitioner has been released from prison this appeal is moot (People ex rel. Jones v New York State Div. of Parole, 251 AD2d 43). Were we not dismissing the appeal, we would find no basis for reversal. Concur — Tom, J.P., Mazzarelli, Ellerin, Williams and Marlow, JJ.